Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-13-00405-CV

                     IN THE INTEREST OF S.W., a Child

          From the 224th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2012-PA-01893
             Honorable Charles E. Montemayor, Judge Presiding

BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED November 6, 2013.


                                         _____________________________
                                         Patricia O. Alvarez, Justice